Acknowledgment
The amendment filed on February 11, 2022, responding to the Office Action mailed on November 12, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-2, 6-12, 14-17 and 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6-12, 14-17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein: the first insulating layer comprises at least two first slots located in the non-display area and filled with a first filler, and the second insulating layer comprises at least two second slots located in the non-display area, there is no overlap between orthogonal projections of the first slots on the base substrate and orthogonal projections of the second slots on the base substrate, between orthogonal projections of any two adjacent first slots on the base substrate, there is an orthogonal projection of one second slot on the base substrate, and between orthogonal projections of any two adjacent second slots on the base substrate, there is an orthogonal projection of one first slot on the base substrate.
Regarding claim 11, the prior art fails to disclose the method of claim 11 forming a first insulating layer and a second insulating layer on the base substrate in sequence, wherein the first insulating layer comprises at least two first slots located in the non-display area, and the second insulating layer comprises at least two second slots located in the non-display area; and filling the first slots with a first filler wherein there is no overlap between orthogonal projections of the first slots on the base substrate and orthogonal projections of the second slots on the base substrate; and wherein: between orthogonal projections of any two adjacent first slots on the base substrate, there is an orthogonal projection of one second slot on the base substrate, and between orthogonal projections of any two adjacent second slots on the base substrate, there is an orthogonal projection of one first slot on the base substrate.
Claims 2, 6-10, 12, 14-17 and 20 depend directly or indirectly on claims 1 or 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893